2022 IL 126383



                                            IN THE
                                   SUPREME COURT
                                                OF
                             THE STATE OF ILLINOIS




                                       (Docket No. 126383)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JOHN CLINE, Appellee.


                                 Opinion filed January 21, 2022.



          JUSTICE THEIS delivered the judgment of the court, with opinion.

          Chief Justice Anne M. Burke and Justices Garman, Neville, Michael J. Burke,
       Overstreet, and Carter concurred in the judgment and opinion.



                                            OPINION

¶1         Defendant John Cline was convicted of residential burglary (720 ILCS 5/19-
       3(a) (West 2014)), following a bench trial in the circuit court of Cook County. The
       appellate court reversed his conviction because the only evidence tying him to the
       burglary was a fingerprint found on a portable headphone case inside the residence
       and there was no evidence that the State’s fingerprint expert verified his results with
       another examiner. 2020 IL App (1st) 172631. For the following reasons, we reverse
     the judgment of the appellate court and affirm the judgment of the circuit court.


¶2                                    BACKGROUND

¶3      Defendant was charged with a single count of residential burglary. A bench trial
     commenced on December 14, 2016.

¶4       At trial, Tom Slowinski testified that on September 1, 2015, he lived alone in a
     three-story, walk-up apartment at 4057 North Kedvale Avenue in Chicago. When
     he left home around 8:15 a.m., the front and back doors of his apartment were
     locked. He returned around 6:15 p.m. and found the front door ajar and scratched.
     Inside, Slowinski discovered that his apartment had been “ransacked” and “torn
     apart.” After police arrived, he walked them through the two-bedroom apartment
     and identified various missing objects, including a laptop, a gun safe and four
     firearms, video games, and a pair of Shure headphones.

¶5       Referencing a photograph taken inside his apartment of a Shure headphone
     case, Slowinski testified that, when he left home on September 1, the headphones
     were in the metal case. When he returned, the case had been moved to the floor,
     and the headphones were gone. Slowinski testified that he did not know defendant
     and had not given him permission to enter his apartment. During cross-examination,
     he testified that he had traveled the week prior to the burglary and had given his
     apartment key to his friend, John Heroff, in case of an emergency. Slowinski did
     not know whether Heroff knew defendant.

¶6       Chicago police evidence technician Hiram Gutierrez testified that on September
     2, 2015, he processed the headphone case. In photos he took, Gutierrez identified a
     “fingerprint ridge impression,” which he lifted from the headphone case with clear
     plastic contact paper. He found no other prints or other forensic evidence inside the
     apartment. He acknowledged that the impression he recovered was “not a full
     print,” if a full print was defined as “everything.”

¶7       Chicago police officer Aaron Joy testified that on October 13, 2015, he took
     defendant’s fingerprints. He did so by rolling each of defendant’s fingers across a
     fingerprint scanner to ensure that the entire print was scanned from the left side all
     the way to the right side of each finger.




                                             -2-
¶8         Chicago police detective Timothy O’Brien testified that on October 13, 2015,
       he interviewed defendant after his arrest. He asked defendant if he would have
       reason to be at 4057 North Kedvale Avenue or inside an apartment at that location.
       Defendant responded that “ ‘he would not be over in that area.’ ”

¶9         Chicago police officer Daniel Dennewitz testified that he had worked in the
       department’s latent prints unit for about eight years. For approximately one year,
       he had analyzed, compared, and searched latent fingerprints. He testified that he
       had trained in this area at the Federal Bureau of Investigation Criminal Justice
       Information Services Center. He had also worked as an apprentice with the Chicago
       Police Department, during which time he took classes with experts in the field and
       passed annual proficiency examinations. Dennewitz testified that he had previously
       been qualified as an expert in fingerprint examination and identification
       approximately five times and had examined “thousands” of fingerprints during his
       career.

¶ 10      Defendant’s attorney did not object to the admission of Dennewitz’s testimony
       and declined to question him about his qualifications. The trial court found
       Dennewitz qualified to testify as a forensic expert in fingerprint identification.

¶ 11       Dennewitz began his testimony by generally explaining about the nature of
       fingerprints and specifically about latent prints. A latent print is one that is found
       at a crime scene that is hidden and needs to be processed. He testified that he
       reviewed the fingerprint lift recovered in this case. There were four latent prints on
       the lift. He determined that one was suitable for comparison because it had enough
       detail from which he could form an opinion.

¶ 12       Dennewitz compared the latent print to a known print of defendant’s right
       middle finger and concluded that they came from the same source. He explained
       that he had diagrammed approximately 20 points of comparison and marked 9 of
       them on both prints. Dennewitz testified that he repeated his analysis by using the
       same identification procedure and compared a known standard of defendant’s right
       middle finger with the latent print. He concluded within a reasonable degree of
       scientific certainty, based on his experience, training, and education, that the two
       prints came from the same source.




                                               -3-
¶ 13       Defendant’s attorney did not cross-examine Dennewitz regarding the
       methodology employed in positively matching the prints. Instead, he questioned
       him concerning the completeness of the latent print recovered from the headphone
       case. Dennewitz testified that a full fingerprint is “from one side of the fingernail
       to the next side of the fingernail. From the top of the fingernail down to the first
       joint area which would be the crease.” Dennewitz acknowledged that the latent print
       recovered at the scene in this case, in contrast to defendant’s known print, only
       showed a portion of the finger. Dennewitz testified that, had the latent print
       included those missing portions, he would assume those portions would also match
       defendant’s known print.

¶ 14      Defendant did not present any evidence.

¶ 15       Defendant was found guilty of residential burglary. The trial court found that
       Slowinski did not give defendant permission to be inside his apartment and, while
       defendant denied being there to police, his fingerprint was identified on the metal
       headphone case. The trial court also found the evidence showed that, although one
       side of the impression was identified on the headphone case as belonging to
       defendant, it was safe to assume that the missing portion of the latent print would
       also match defendant’s right middle finger.

¶ 16       Defendant, represented by new counsel, subsequently moved for a new trial. He
       alleged, in pertinent part, that his trial counsel, John Paul Carroll, was ineffective
       for not vigorously cross-examining Dennewitz to undermine his conclusion that the
       fingerprint belonged to defendant. Defendant did not challenge the lack of evidence
       that Dennewitz verified his results with another fingerprint examiner.

¶ 17       At the posttrial hearing, Carroll testified that prior to trial he reviewed the
       discovery provided by the State and developed a defense strategy. It was twofold.
       First, he sought to convince the court that Dennewitz assumed “the other part of the
       fingerprint belonged to [defendant]” and, thus, had not made a “positive
       identification.” To achieve that goal, he asked Dennewitz whether he had simply
       assumed the missing part of the print belonged to defendant. Second, Carroll
       testified that he attempted to show the State failed to prove defendant was not a
       guest of Slowinski’s friend the week prior to the burglary and that it was thus
       impossible to determine when defendant’s fingerprint appeared on the headphone
       case.



                                               -4-
¶ 18       In denying the posttrial motion, the trial court stated that no one had “presented
       any evidence that the fingerprint examiner [wa]s incompetent.” The trial court
       sentenced defendant to eight years in prison.

¶ 19       On appeal, defendant asserted that the evidence was insufficient to find him
       guilty beyond a reasonable doubt of residential burglary. Defendant argued that the
       only evidence tying him to the offense consisted of a single, partial fingerprint on
       a portable object. Additionally, the State did not offer evidence that Dennewitz
       followed the accepted methodology for identifying latent fingerprints by verifying
       his results with another examiner. The appellate court agreed and reversed his
       conviction. 2020 IL App (1st) 172631, ¶¶ 28-29.

¶ 20       Relying upon People v. Luna, 2013 IL App (1st) 072253, the appellate court
       took judicial notice of the “ ‘ACE-V’ ” method of fingerprint analysis as the widely
       accepted method of fingerprint identification. 2020 IL App (1st) 172631, ¶¶ 18-19.
       The appellate court noted the ACE-V method requires four steps: (1) analysis,
       (2) comparison, (3) evaluation, and (4) verification. Id. ¶ 18. Pertinent to
       defendant’s argument, the verification step requires that another examiner repeat
       the first three steps conducted by the initial examiner. Id. Because the State did not
       elicit testimony from Dennewitz that he followed the fourth step, the appellate court
       found that reversal was warranted. Id. ¶ 21. The court concluded the State’s
       evidence was insufficient, as it rested solely on a “flawed examination of a single,
       incomplete fingerprint.” Id. ¶ 28.

¶ 21        Justice Walker specially concurred. Id. ¶¶ 37-40 (Walker, J., specially
       concurring). He agreed that the evidence was insufficient because the fingerprint
       analysis was not verified by another examiner. Id. ¶ 38. He also would have found
       the evidence insufficient because the State failed to establish the temporal
       proximity of the fingerprint to the burglary. Id. He noted that Slowinski did not
       testify that he had never taken the headphone case out of his apartment. Id. ¶ 40.
       Given the nature of headphones and a headphone case, Justice Walker reasoned
       that Slowinski may have carried the headphone case in public, dropped it, and had
       it returned to him as a courtesy, and that person would thereby have left a print on
       it. Id. Consequently, he believed that a reasonable person could not conclude that
       the partial fingerprint must have been made during the burglary. Id.




                                               -5-
¶ 22       This court allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
       Oct. 1, 2019). The Innocence Project and Professor Brandon Garrett were granted
       leave to file an amicus curiae brief in support of defendant’s position. Ill. S. Ct. R.
       345 (eff. Sept. 20, 2010).


¶ 23                                        ANALYSIS

¶ 24       The State contends that the appellate court erred in holding that the fingerprint
       evidence was insufficient to establish beyond a reasonable doubt that defendant
       committed residential burglary.

¶ 25       It is well settled that, when reviewing a challenge to the sufficiency of the
       evidence, a reviewing court must determine whether, “ ‘ “after viewing the
       evidence in the light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable
       doubt.” ’ ” (Emphasis omitted.) People v. Ross, 229 Ill. 2d 255, 272 (2008) (quoting
       People v. Collins, 106 Ill. 2d 237, 261 (1985), quoting Jackson v. Virginia, 443
       U.S. 307, 319 (1979)). All reasonable inferences from the evidence must be drawn
       in favor of the prosecution. People v. Hardman, 2017 IL 121453, ¶ 37. This court
       will not reverse the trial court’s judgment unless the evidence is so unreasonable,
       improbable, or unsatisfactory as to create a reasonable doubt of the defendant’s
       guilt. People v. Wright, 2017 IL 119561, ¶ 70.

¶ 26       A person commits residential burglary when he or she knowingly and without
       authority enters or remains within the dwelling of another with the intent to commit
       therein a felony or theft. See 720 ILCS 5/19-3(a) (West 2014).

¶ 27       Slowinski’s testimony was sufficient to establish the corpus delicti of
       residential burglary. He testified that, when he left his apartment on the morning of
       the crime, the doors were both locked. When he returned home that evening, he
       observed signs of a forced entry and discovered that his apartment had been
       ransacked. He testified that several items were missing, including headphones that
       had been removed from a metal case. Consequently, defendant does not dispute that
       the evidence was sufficient to show that someone knowingly entered Slowinski’s
       apartment without authority and with the intent to commit theft there.




                                                 -6-
¶ 28       The parties agree that the central issue in this appeal concerns the weight of the
       fingerprint evidence linking defendant to the burglary. The State argues that
       Dennewitz’s testimony established that defendant’s fingerprint was found on the
       headphone case and that the credibility of this conclusion is not contingent on
       corroboration by a second expert.

¶ 29       Defendant does not challenge the admissibility of Dennewitz’s expert
       testimony. Instead, he contends that, while it was properly admitted, without proof
       that his conclusion was verified by another examiner, the State “failed to prove”
       Dennewitz followed the “accepted” ACE-V analytical method for fingerprint
       identification. 1 Defendant insists that, by missing this key analytical step, the
       conclusion by the State’s expert cannot be afforded any weight. In making this
       argument, defendant asks this court to take judicial notice of the ACE-V method as
       the standard analytical procedure followed by forensic fingerprint examiners.

¶ 30       Defendant, like the appellate court below, relies upon Luna. There, the
       defendant was convicted of murder surrounding the deaths of seven people at a
       restaurant. Luna, 2013 IL App (1st) 072253, ¶ 1. On appeal, he argued, inter alia,
       that the trial court erred in denying his motion in limine to exclude expert testimony
       that his palm print matched a partial latent print found on a napkin in the restaurant.
       Id. ¶ 49 The defendant asserted that the method used by the expert to match his
       known print to the latent print was not generally accepted in the relevant scientific
       community and therefore, under Frye v. United States, 293 F. 1013 (D.C. Cir.
       1923), the expert testimony should have been excluded. Luna, 2013 IL App (1st)

           1
            ACE-V is an acronym for analysis, comparison, evaluation, and verification. The process has
       been described in summary as beginning with

           “ ‘the analysis of the unknown friction ridge print (now often a digital image of a latent print).
           *** If the examiner deems that there is sufficient detail in the latent print (and the known prints),
           the comparison of the latent print to the known prints begins.
                Visual comparison consists of discerning, visually “measuring,” and comparing—within
           the comparable areas of the latent print and the known prints—the details that correspond. ***
                At the completion of the comparison, the examiner performs an evaluation of the
           agreement of the friction ridge formations in the two prints and evaluates the sufficiency of the
           detail present to establish an identification (source determination). *** Verification occurs
           when another qualified examiner repeats the observations ***.’ ” United States v. Herrera, 704
           F.3d 480, 484 (7th Cir. 2013) (quoting Nat’l Research Council of the Nat’l Acads.,
           Strengthening Forensic Science in the United States: A Path Forward 137-38 (2009),
           https://www.ncjrs.gov/pdffiles1/nij/grants/228091.pdf [https://perma.cc/KMC9-7WG3]).




                                                        -7-
       072253, ¶ 49. The defendant alternatively argued that the trial court should have
       held a Frye hearing to determine whether friction ridge analysis is a generally
       accepted technique within the relevant scientific community. Id.

¶ 31       The Luna court held that the trial court did not err by taking judicial notice of
       the general acceptance within the relevant scientific community of the ACE-V
       method used to match a known fingerprint to a latent fingerprint and therefore a
       Frye hearing was not required prior to admission of the expert testimony. Id. ¶¶ 66,
       81. The appellate court noted that the defendant had not cited any published opinion
       suggesting that the ACE-V methodology is not generally accepted within the
       relevant scientific community or holding that finger or palm print evidence is
       inadmissible, and that the overwhelming conclusions by the courts had been that
       such evidence is admissible under Daubert v. Merrell Dow Pharmaceuticals, Inc.,
       509 U.S. 579 (1993), or Frye. Luna, 2013 IL App (1st) 072253, ¶ 69.

¶ 32       Luna and the other cases relied upon by defendant do not inform our decision
       here. In marked contrast, the central issue in this appeal does not concern the
       admissibility of evidence but, rather, a challenge to the sufficiency of evidence in
       light of the methodology employed by the State’s fingerprint expert. We note that
       Dennewitz was not asked, and did not testify, as to whether another examiner
       repeated the steps conducted by him. We further note that defendant did not attempt
       to show through cross-examination any flaws in Dennewitz’s methodology in
       reaching his conclusion that the two prints matched. Similarly, defendant did not
       challenge the lack of evidence of verification by another examiner in his posttrial
       motion. Instead, defendant is now asking this court to take judicial notice of extra-
       record materials for the purpose of evaluating the evidence presented at trial. Our
       review of the sufficiency of the fingerprint evidence in this case, however, must be
       limited to evidence actually admitted at trial, and judicial notice cannot be used to
       introduce new evidentiary material not considered by the fact finder during its
       deliberations. See, e.g., People v. Barham, 337 Ill. App. 3d 1121, 1130 (2003).

¶ 33       We recognize the importance of preventing errors based on fingerprint
       evidence, particularly in a case such as this where there is no other evidence linking
       defendant to the crime. However, defendant’s argument, like the reasoning of the
       appellate court below, wholly ignores the role of a reviewing court in considering
       the sufficiency of the evidence. It is not the function of a court of review to retry a




                                                -8-
       defendant (People v. Evans, 209 Ill. 2d 194, 209 (2004)), nor is it permissible for a
       reviewing court to take judicial notice of material that was not considered by the
       trier of fact in weighing the credibility of an expert witness’s testimony.

¶ 34         In People v. Rhodes, 85 Ill. 2d 241 248-49 (1981) (quoting Devine v. Delano,
       272 Ill. 166, 179-80 (1916)), this court explained in the context of fingerprint
       evidence that “ ‘[c]ircumstantial evidence is the proof of certain facts and
       circumstances in a given case from which the jury may infer other connected facts
       which usually and reasonably follow according to the common experience of
       mankind.’ ” Circumstantial evidence is generally sufficient to support a conviction
       if it is inconsistent with any reasonable hypothesis of innocence, but the trier of fact
       need not search out all possible explanations consistent with innocence and raise
       them to a level of reasonable doubt. Id. at 249. This court further explained that
       fingerprint evidence is circumstantial evidence that attempts to connect the
       defendant to the offense alleged. Id. “[T]o sustain a conviction solely on fingerprint
       evidence, fingerprints corresponding to the fingerprints of the defendant must have
       been found in the immediate vicinity of the crime under such circumstances as to
       establish beyond a reasonable doubt that the fingerprints were impressed at the time
       the crime was committed.” Id.

¶ 35       The State contends, consistent with Rhodes, that the fingerprint evidence in this
       case was sufficient to establish that defendant was the burglar because it showed
       that his fingerprint was found (1) in the immediate vicinity of the crime and
       (2) under such circumstances as to establish beyond a reasonable doubt that the
       fingerprint was impressed at the time the crime was committed. We agree.

¶ 36       Dennewitz was found qualified by the trial court to testify as an expert in
       forensic fingerprint identification. He reviewed the fingerprint lift recovered by
       police from the headphone case and determined that one latent print was suitable
       for comparison because it had enough detail from which he could form an opinion.
       He diagrammed approximately 20 points of comparison between the latent and
       known prints and marked 9 of them on both. He compared that latent print to a
       known print of defendant’s right middle finger. He concluded that they came from
       the same source. He then repeated his analysis by using the same identification
       procedure and compared a known standard of defendant’s right middle finger with
       the latent print. Dennewitz concluded within a reasonable degree of scientific




                                                -9-
       certainty, based on his experience, training, and knowledge, that the two prints
       came from the same source. Based upon this fingerprint evidence, a rational trier
       of fact could have concluded that defendant left his fingerprint on the headphone
       case at the time of the crime.

¶ 37       Defendant makes two other arguments concerning the sufficiency of the
       evidence, which are also unpersuasive. He challenges the trial court’s reliance on
       Dennewitz’s testimony because he described the latent print used for comparison
       as “partial” and admitted to extrapolating a conclusion about the missing portion of
       the latent print by making an assumption. The State asserts that this argument
       ignores the role of the trial court in weighing the evidence and would render
       virtually all fingerprint evidence unreliable unless the individual rolled his entire
       fingertip across a surface at the crime scene.

¶ 38        Here, Dennewitz testified that a full fingerprint stretches from one side of the
       fingernail to the other, and from the top of the fingernail down to the crease of the
       first joint. He acknowledged that the latent print recovered from the headphone
       case, in contrast to defendant’s known print, only showed a portion of the finger.
       Had the latent print included the missing portions, he would assume they would
       also match the known print of defendant.

¶ 39       The trial court, in determining defendant’s guilt, found Dennewitz’s testimony
       credible and recognized that defendant’s print had been identified on the metal
       headphone case in the burgled apartment. The court further recognized that, while
       the evidence showed that only one side of the impression was identified on the case
       as belonging to defendant, it would naturally be assumed that the missing portion
       of the latent print would also match defendant’s right middle finger. The court also
       noted, in denying defendant’s posttrial motion, that no one had presented any
       evidence that the fingerprint examiner was incompetent. This credibility
       determination was well within the province of the trier of fact, and we do not
       substitute our judgment for that of the trier of fact on issues involving the weight
       of evidence or the credibility of witnesses. People v. Jackson, 2020 IL 124112,
       ¶ 64.

¶ 40        Finally, we address defendant’s claim that, even if Dennewitz’s testimony was
       sufficient to link him to the headphone case, the State offered no evidence that he
       left the partial print on the headphone case during the burglary. Consistent with the



                                              - 10 -
       special concurrence below, defendant claims that, because the latent print was
       found on such an easily moveable object and there was no evidence that his print
       was found elsewhere in the apartment or that he possessed any of the items taken,
       the evidence was insufficient to establish that the print was left at the time of the
       burglary.

¶ 41       Slowinski testified, however, that he did not know defendant and that on the
       morning of the crime the headphones had been left in a metal case in his locked
       apartment. The headphones were gone when he returned, and the metal case had
       been moved to the floor. Defendant’s print was found on the case that had been left
       behind. Defendant told police that he had not been in the area of Slowinski’s
       apartment building. The trial court’s finding that defendant left the print during the
       burglary, rather than at some other time when he may have had a chance encounter
       with Slowinski’s headphone case that also involved him touching it, was within its
       province as the trier of fact. It was not such an unreasonable inference that the print
       was left during the burglary as to somehow warrant reversal of defendant’s
       conviction. In weighing evidence, the trier of fact is not required to disregard
       inferences that flow normally from the evidence before it, nor need it search out all
       possible explanations consistent with innocence and raise them to a level of
       reasonable doubt. Hardman, 2017 IL 121453, ¶ 37.

¶ 42       In viewing the evidence in the light most favorable to the State, we find that it
       was not so unreasonable, improbable, or unsatisfactory as to create a reasonable
       doubt of defendant’s guilt of residential burglary. See Wright, 2017 IL 119561,
       ¶ 70.


                                         CONCLUSION

¶ 43      Accordingly, the judgment of the appellate court is reversed, and defendant’s
       conviction for residential burglary is affirmed.


¶ 44      Appellate court judgment reversed.

¶ 45      Circuit court judgment affirmed.




                                               - 11 -